DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Purks (Reg. No. 40133) on 12/01/2021.The application has been amended as follows: 

1.	(Currently Amended) A method performed by a core network node for handling a data service session in a packet communication network, which packet communication network is configured to support fixed access between a User Equipment, UE, and an access network node, the method comprising:
obtaining a decision whether a monitored bandwidth over the fixed access is below a bandwidth requirement authorized to the UE, 
which bandwidth over the fixed access is monitored for a data service session between the UE and the Data Network via the fixed access, and
obtaining a decision of how to handle the data service session based on the decision whether the monitored bandwidth over the fixed access is below the bandwidth requirement,
wherein the decision of how to handle the data service session relates to whether to use available radio access network resources by directly utilizing an attached Radio Access Network (RAN), to fulfill the bandwidth requirements,
wherein the bandwidth over the fixed access for a data service session is monitored during one or more periods of time with intermediate time intervals, and wherein information about the monitored bandwidth is obtained after a monitored period of time, and
wherein the decision of how to handle the data service session based on the decision that the monitored bandwidth over the fixed access is below the bandwidth requirement, is obtained by receiving it from a network node comprising a Policy Control Function (PCF), after providing to the network node, the obtained information about the monitored bandwidth, and the decision whether the monitored bandwidth over the fixed access is below the bandwidth requirement authorized to the UE.

2.	(Previously presented) The method according to claim 1, further comprising:
sending to any one out of the access network node and the UE, an instruction to monitor the bandwidth over the fixed access for the data service session, and to report to the core network node when decided whether the monitored bandwidth over the fixed access is below the bandwidth requirement authorized to the UE. 

3.	(Previously presented) The method according to claim 1, wherein the decision of whether the monitored bandwidth over the fixed access is below a bandwidth requirement authorized to the UE is obtained from any one out of:
the UE,
a Customer Premises Equipment related the UE,
the access network node, and
an Access Gateway Function related to the access network node.

4.	(Cancelled) 

5.	(Previously presented) The method according to claim 1, wherein the bandwidth requirement is represented by a Maximum Bit Rate, MBR.

6.	(Previously presented) The method according to claim 1, wherein the fixed access is between a Customer Premises Equipment of the UE, and an Access Gateway Function of the access network node.

7.	(Previously presented) The method according to claim 1, wherein the method is performed by a Session Management Function related to the core network node.



9.	(Currently Amended) The method according to claim 1, the decision of how to handle the data service session further relates to any one or more out of :
whether or not to release the data service session, 
whether to expose an alarm, 
whether to inform a backend charging system, and
whether to adjust the bandwidth requirement in line with the monitored bandwidth


10. - 20.   (Cancelled) 

21.	(Currently Amended) A core network node for handling a data service session in a packet communication network, which packet communication network is configured to support fixed access between a User Equipment, UE, and an access network node, the core network node further being configured to:
obtain a decision whether a monitored bandwidth over the fixed access is below a bandwidth requirement authorized to the UE, 
which bandwidth over the fixed access is adapted to be monitored for a data service session between the UE and the Data Network via the fixed access, and
obtain a decision of how to handle the data service session based on the decision whether the monitored bandwidth over the fixed access is below the bandwidth requirement,
wherein the decision of how to handle the data service session relates to whether to use available radio access network resources by directly utilizing an attached Radio Access Network (RAN), to fulfill the bandwidth requirements,
wherein the bandwidth over the fixed access for a data service session is arranged to be monitored during one or more periods of time with intermediate time intervals, and wherein information about the monitored bandwidth is obtained after a monitored period of time, and 
the decision of how to handle the data service session based on the decision that the monitored bandwidth over the fixed access is below the bandwidth requirement, is obtained by receiving it from a network node comprising a Policy Control Function (PCF), after providing to the network node, the obtained information about the monitored bandwidth, and the decision whether the monitored bandwidth over the fixed access is below the bandwidth requirement authorized to the UE.

22.	(Previously presented) The core network node according to claim 21, further being configured to:
send to any one out of the access network node and the UE, an instruction to monitor the bandwidth over the fixed access for the data service session, and to report to the core network node when decided whether the monitored bandwidth over the fixed access is below the bandwidth requirement authorized to the UE.

23.	(Previously presented) The core network node according to claim 21, wherein the decision of whether the monitored bandwidth over the fixed access is below a bandwidth requirement authorized to the UE is arranged to be obtained from any one out of:    the UE,
a Customer Premises Equipment related the UE,
the access network node, and
an Access Gateway Function related to the access network node.

24.	(Cancelled) 

25.	(Previously presented) The core network node according to claim 21, wherein the bandwidth requirement is arranged to be represented by a Maximum Bit Rate, MBR.

26.	(Previously presented) The core network node according to claim 21, wherein the fixed access is arranged to be between a Customer Premises Equipment of the UE, and an Access Gateway Function of the access network node ).

27.	(Previously presented) The core network node according to claim 21, wherein the core network node comprises a Session Management Function related to the core network node for handling the data service session in the packet communication network.

28.	(Cancelled) 

29.	(Currently Amended) The core network node according to claim 21, wherein the decision of how to handle the data service session is further arranged to relate to any one or more out of :
whether or not to release the data service session, 
whether to expose an alarm, 
whether to inform a backend charging system, and
whether to adjust the bandwidth requirement in line with the monitored bandwidth


30. - 36.   (Cancelled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “obtaining a decision whether a monitored bandwidth over the fixed access is below a bandwidth requirement authorized to the UE, 
which bandwidth over the fixed access is monitored for a data service session between the UE and the Data Network via the fixed access, and
obtaining a decision of how to handle the data service session based on the decision whether the monitored bandwidth over the fixed access is below the bandwidth requirement,
wherein the decision of how to handle the data service session relates to whether to use available radio access network resources by directly utilizing an attached Radio Access Network (RAN), to fulfill the bandwidth requirements,
wherein the bandwidth over the fixed access for a data service session is monitored during one or more periods of time with intermediate time intervals, and wherein information about the monitored bandwidth is obtained after a monitored period of time, and wherein the decision of how to handle the data service session based on the decision that the monitored bandwidth over the fixed access is below the bandwidth requirement, is obtained by receiving it from a network node comprising a Policy Control Function (PCF), after providing to the network node, the obtained information about the monitored bandwidth, and the decision whether the monitored bandwidth over the fixed access is below the bandwidth requirement authorized to the UE” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 21. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/           Primary Examiner, Art Unit 2468